DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s Request for Continued Examination filed on 06/09/2022.
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5. 	Claims 1, 9, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims, “a method of controlling a multi-phase power converter having a plurality of power stage circuits coupled in parallel, the method comprising: b) enabling corresponding power stage circuits to operate in accordance with the load current, …; and c) controlling the power stage circuits to operate under different modes in accordance with the load current, …, wherein when more than one of the power stage circuits is enabled, each power stage circuit operates in a critical conduction mode, and a main power switch of the power stage circuit is turned on when a phase current corresponding to the power stage circuit drops to zero and is turned off according to the feedback signal” is indefinite. Applicant fails to point out ‘if more than one of the power stage circuit is enabled”, then which main power switch is used (meaning is it for two or more enabled main switches for each power stages, or is it only a single-phase (in another word master-phase)’s main switch is operating the on/off), based on the given condition(s). 
[For the purposes of examination, “each power stage circuit” will be interpreted as “each enabled power stage circuit and “main power switch” will be interpreted as “enabled power stage’s any one the high-side or low-side switch” generating it’s individual corresponding output]
Regarding claim 9, lines 5-6, Applicant claims element “according to a clock signal”, is indefinite. Note.  Claim 9 is depending from claim 7 and 6, respectively. Applicant fail to point out if ‘a clock signal’ of claim 9 is same as one of the ‘a plurality of clock signal’, as claimed in claim 6 (line 5), and if so which one’; or is ‘a clock signal’ of claim 9 is separate individual clock signal then claimed ‘a plurality of clock signal, as claimed in claim 6 (line 5) [Also, NOTE. claims 10-11, Applicant claims similar features of- clock signal. Please, make sure the claimed features are claimed in a clear and consistent manner. Note. for the purpose of examination, “according to a clock signal” will be interpreted as “according to a clock signal specific to each enabled power stage circuit, out of the plurality of clock signal”].
Regarding claim 14, Applicant claims, “an apparatus, comprising: a) a multi-phase power converter having a plurality of power stage circuits coupled in parallel; and b) a control circuit configured to enable corresponding of the plurality of power stage circuits to operate in accordance with a load current, such that a switching frequency is maintained within a predetermined range when the load current changes, wherein when more than one of the power stage circuits is enabled, each power stage circuit operates in a critical conduction mode, and a main power switch of the power stage circuit is turned on when a phase current corresponding to the power stage circuit drops to zero”, is indefinite. Applicant fails to point out ‘if more than one of the power stage circuit is enabled”, then which main power switch is used (meaning is it for two or more enabled main switches for each power stages, or is it only a single-phase (in another word master-phase)’s main switch is operating the on/off), based on the given condition(s).
[For the purposes of examination, “each power stage circuit” will be interpreted as “each enabled power stage circuit and “main power switch” will be interpreted as “enabled power stage’s any one the high-side or low-side switch” generating it’s individual corresponding output]
Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7. 	Claims 1-5, 14-18, 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Zhou et al. (“Zhou” US Pub 2014/0062433).
Regarding claim 1, Zhou teaches (Fig. 5, 8, 13; Para 43, 86, 88-93, 98-101) a method of controlling a multi-phase power converter (Fig. 8; 600) having a plurality of power stage circuits coupled in parallel, the method comprising:
a)    obtaining a load current (i.e. combined operation using ‘603, 604 and corresponding each phase’s inductor’) of the multi-phase power converter;
b)    enabling (i.e. using 604 or where slave phases are being added/dropped, and thus enabling; para 86, 88-93) corresponding power stage circuits to operate in accordance with the load current (Para 43, 98-101), such that a switching frequency is maintained (Para 43, 98-101) within a predetermined range when the load current changes (Para 43, 98-101); and
c)    controlling (each phase includes ‘206 , 202’ to control their respective phase switches) the power stage circuits (600) to operate under different modes (Fig. 13 shows method of the converter during continuous conduction mode (CCM), discontinuous conduction mode (DCM) and critical conduction mode, wherein Fig. 7b, 8b, 9ab shows various graphs pertaining to different mode of operations) in accordance with the load current, such that the switching frequency is maintained within the predetermined range when the load current changes (Para 43, 98-101),
wherein when more than one of the power stage circuits is enabled (Para 86, 88-93), each power stage circuit operates in a critical conduction mode (Fig. 13; 1006, 1014, 1018; Para 99, 100), and 
a main power switch of the power stage circuit is turned on (Fig. 8, 13; 1014 or 1018; Para 43, 86, 88-93, 98-101) when a phase current corresponding to the power stage circuit drops to zero (Para 21, 26, 27, 40, 45, 46, 81, 89, 90, 99, 101) and is turned off (Fig. 8, 13; 1008 or 1010; Para 43, 86, 88-93, 98-101) according to the feedback signal (Fig. 8a, 13; using 208; Para 43, 86, 88-93, 98-101).
Regarding claims 2, 15, Zhou teaches the number of the enabled (where slave phases are being added/dropped, and thus enabling; para 86, 88-93) power stage circuits increases as the load current increases (Fig. 8, 13; Para 43, 86, 88-93, 98-101).
Regarding claim 3, Zhou teaches enabling (where slave phases are being added/dropped, and thus enabling; para 86, 88-93) the power stage circuits according to the range in which the load current belongs, such that the switching frequency is maintained within the predetermined range when the load current changes (Fig. 8, 13; Para 43, 86, 88-93, 98-101).
Regarding claim 4, Zhou teaches a number of the enabled power stage circuits (where slave phases are being added/dropped, and thus enabling which can be increased or decreases; para 86, 88-93) increases by at least one when the range to which the load current belongs increases by one level (Fig. 8, 13; Para 43, 86, 88-93, 98-101).
Regarding claim 5, Zhou teaches detecting a plurality of phase currents (Para 89-91) corresponding to the plurality of power stage circuits and obtaining the load current according to a sum of the plurality of phase currents (sum of the phase currents can be anticipated using combined operation of 603-604 and especially since all the inductors in each phase are connected, especially considering, Applicant never claims how is the sum of plurality of phase currents being sensed or done in his invention).
Regarding claims 14, 20 (Fig. 5, 8, 13; Para 43, 86, 88-93, 98-101) an apparatus, comprising:
a)    a multi-phase power converter having a plurality of power stage circuits coupled in parallel (Fig. 8; 600); and
b)    a control circuit (each phase includes ‘206 , 202’ to control their respective phase switches) configured to enable (i.e. using 604 or where slave phases are being added/dropped, and thus enabling; para 86, 88-93) corresponding of the plurality of power stage circuits to operate in accordance with a load current, such that a switching frequency is maintained within a predetermined range (Para 43, 98-101) when the load current changes,
wherein when more than one of the power stage circuits is enabled, each power stage circuit operates in a critical conduction mode (Fig. 13 shows method of the converter during continuous conduction mode (CCM), discontinuous conduction mode (DCM) and critical conduction mode, wherein Fig. 7b, 8b, 9ab shows various graphs pertaining to different mode of operations), and a main power switch of the power stage circuit is turned on (Fig. 8, 13; 1014 or 1018; Para 43, 86, 88-93, 98-101) when a phase current corresponding to the power stage circuit drops to zero (Para 21, 26, 27, 40, 45, 46, 81, 89, 90, 99, 101).
Regarding claim 16, Zhou teaches (Fig. 8, 13; Para 43, 86, 88-93, 98-101) the control circuit further comprises a current detection circuit (using combined operation of 603-604 and especially since all the inductors in each phase are connected) configured to detect a plurality of phase currents corresponding to the plurality of power stage circuits, and to obtain the load current according to a sum of the plurality of phase currents.
Regarding claim 17, Zhou teaches (Fig. 8, 13; Para 43, 86, 88-93, 98-101) the control circuit (each phase includes ‘206 , 202’ to control their respective phase switches) further comprises a multi-phase management circuit (604) configured to generate a plurality of enable signals corresponding to the plurality of power stage circuits (where slave phases are being added/dropped, and thus enabling; para 86, 88-93) according to the load current (detected by 603), in order to enable the plurality of power stage circuits (Applicant never claims how is the sum of plurality of phase currents being sensed or done in his invention).
Regarding claim 18, Zhou teaches (Fig. 8, 13; Para 43, 86, 88-93, 98-101) the control circuit (each phase includes ‘206 , 202’ to control their respective phase switches) further comprises: a) a plurality of single-phase control circuits corresponding to the plurality of power stage circuits; and b)wherein each of the plurality of single-phase control circuits is configured to control switching states of power switches in a corresponding power stage circuit. 
8.	 Claims 1, 3, 14, 16-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Chen et al. (“Chen” US Pub 2014/0334196)
Regarding claims 1, 3, Chen teaches (Fig. 4-5, 8 & 11; Para 8-9, 41-44, 49-50, 56-57, 62, 66-70) a method of controlling a multi-phase power converter  having a plurality of power stage circuits coupled in parallel, the method comprising (Fig. 4; multi-phase interleaves DC-DC converter 400 including plurality of power stages 403-405 (or 40n if more than 3-phase is used), wherein 403 is master phase and rests are slave phase. Next, using control circuit operation each slave phase is switched on (and hence enabled) to add slave stage to the master-phase stage, to operate in different modes of operations, which are continuous conduction mode (CCM), discontinuous conduction mode (DCM) and/or critical conduction mode (CRM); Para 41-43):
a)    obtaining a load current of the multi-phase power converter (Fig. 4; using zero current detection (ZCD) circuits ‘416, 4171, 4172. 417n’ respectively used for corresponding stages ‘403, 404, 405, 40n’);
b)    enabling (enabling is done by using on-operation of each phase-slave to make the corresponding slave phase operating a critical conduction mode; Para 8-9) corresponding power stage circuits (Fig. 4; 403-405) to operate in accordance with the load current (Fig. 4; using zero current detection (ZCD) circuits ‘416, 4171, 4172. 417n’ respectively used for corresponding stages ‘403, 404, 405, 40n’), such that a switching frequency is maintained (Para 6- operational frequency is anticipated, wherein switching operation is used to vary or maintaining purpose) within a predetermined range when the load current changes (Fig. 4; using zero current detection (ZCD) circuits); and
c)    controlling the power stage circuits (Fig. 4; 403-405)	to operate under different modes (Fig. 11; modes being continuous (CCM), discontinuous (DCM) and critical (CRM) conduction mode for corresponding enabled slave phases, wherein master phase is always on CRM mode; Para 52, 66-70) in accordance with the load current (Fig. 4; using zero current detection (ZCD) circuits), such that the switching frequency (Para 6) is maintained within the predetermined range when the load current changes (using respective ZCD operation),
wherein when more than one of the power stage circuits is enabled (enabling is done by using on-operation of each slave-phase; Para 8-9), each power stage circuit operates in a critical conduction mode (Para 8-9, 56-62), and 
a main power switch of the power stage circuit (using the corresponding switch(s) Qs1-Qsn for each slave phase, when required to be operated in a CRM mode) is turned on when a phase current corresponding to the power stage circuit drops to zero (Para 8, 41-54, 67) and is turned off (for example when the slave phase does not need to be enabled, using their corresponding switching operation being off. Slave phase’s switching operation is driven by corresponding switching signal generation circuit ‘4081, 4082’, which is controlled by their corresponding and respective phase delay circuit ‘4132-413n’ and zero-current detection circuit (ZCD) ‘4171-417n’. Furthermore, each corresponding slave constant on-time generator (COT) ‘4071, 4072, 407n’ is adjusted based on the corresponding adder (4101, 4102, 410n)’s output, wherein each adder adds feedback voltage using 406 output Vea and on-time adjusting signal (Vc1-Vcn). Moreover, each corresponding slave COT is used to control the corresponding switching signal generation circuit(s) and thus turning on/off each switch for respective slave-phase, using two conditions: 1- main switching being on when a phase current corresponding to the power stage circuit drops to zero and 2- main switching being off during dDCM mode, according to the feedback voltage only) according to the feedback signal.
Regarding claims 14, 20, Chen teaches (Fig. 4-5, 8 & 11; Para 8-9, 41-44, 49-50, 56-57, 62, 66-70) an apparatus, comprising:
a)    a multi-phase power converter having a plurality of power stage circuits coupled in parallel (Fig. 4; multi-phase interleaves DC-DC converter 400 including plurality of power stages 403-405 (or 40n if more than 3-phase is used), wherein 403 is master phase and rests are slave phase. Next, using control circuit operation each slave phase is switched on (and hence enabled) to add slave stage to the master-phase stage, to operate in different modes of operations, which are continuous conduction mode (CCM), discontinuous conduction mode (DCM) and/or critical conduction mode (CRM); Para 41-43); and
b)    a control circuit (Slave phase’s switching operation is driven by corresponding switching signal generation circuit ‘4081, 4082’, which is controlled by their corresponding and respective phase delay circuit ‘4132-413n’ and zero-current detection circuit (ZCD) ‘4171-417n’. Furthermore, each corresponding slave constant on-time generator (COT) ‘4071, 4072, 407n’ is adjusted based on the corresponding adder (4101, 4102, 410n)’s output, wherein each adder adds feedback voltage using 406 output Vea and on-time adjusting signal (Vc1-Vcn). Moreover, each corresponding slave COT is used to control the corresponding switching signal generation circuit(s) and thus turning on/off each switch for respective slave-phase, using two conditions: 1- main switching being on when a phase current corresponding to the power stage circuit drops to zero and 2- main switching being off during DCM mode, according to the feedback voltage only) configured to enable (Para 8-9) corresponding of the plurality of power stage circuits to operate in accordance with a load current (Fig. 4; using zero current detection (ZCD) circuits ‘416, 4171, 4172. 417n’ respectively used for corresponding stages ‘403, 404, 405, 40n’), such that a switching frequency (Para 6- operational frequency is anticipated, wherein switching operation is used to vary or maintaining purpose) is maintained within a predetermined range when the load current changes,
wherein when more than one of the power stage circuits is enabled, each power stage circuit operates in a critical conduction mode (Fig. 5, 7, 8 and 11; Para 8-9, 56-62), and a main power switch of the power stage circuit (using the corresponding switch(s) Qs1-Qsn for each slave phase, when required to be operated in a CRM mode) is turned on when a phase current corresponding to the power stage circuit drops to zero (Para 8, 41-54, 67).
Regarding claim 16, Chen teaches the control circuit further comprises a current detection circuit (Fig. 4; using zero current detection (ZCD) circuits ‘416, 4171, 4172. 417n’ respectively used for corresponding stages ‘403, 404, 405, 40n’) configured to detect a plurality of phase currents corresponding to the plurality of power stage circuits, and to obtain the load current according to a sum of the plurality of phase currents.
Regarding claim 17, Chen teaches the control circuit further comprises a multi-phase management circuit configured to generate a plurality of enable signals corresponding to the plurality of power stage circuits according to the load current, in order to enable the plurality of power stage circuits (Fig. 4; multi-phase interleaves DC-DC converter 400 including plurality of power stages 403-405 (or 40n if more than 3-phase is used), wherein 403 is master phase and rests are slave phase. Next, using control circuit operation each slave phase is switched on (and hence enabled) to add slave stage to the master-phase stage, to operate in different modes of operations, which are continuous conduction mode (CCM), discontinuous conduction mode (DCM) and/or critical conduction mode (CRM); Para 41-43).
Regarding claim 18, Chen teaches the control circuit further comprises: a) a plurality of single-phase control circuits corresponding to the plurality of power stage circuits; and b) wherein each of the plurality of single-phase control circuits is configured to control switching states of power switches in a corresponding power stage circuit
(Slave phase’s switching operation is driven by corresponding switching signal generation circuit ‘4081, 4082’, which is controlled by their corresponding and respective phase delay circuit ‘4132-413n’ and zero-current detection circuit (ZCD) ‘4171-417n’. Furthermore, each corresponding slave constant on-time generator (COT) ‘4071, 4072, 407n’ is adjusted based on the corresponding adder (4101, 4102, 410n)’s output, wherein each adder adds feedback voltage using 406 output Vea and on-time adjusting signal (Vc1-Vcn). Moreover, each corresponding slave COT is used to control the corresponding switching signal generation circuit(s) and thus turning on/off each switch for respective slave-phase, using two conditions: 1- main switching being on when a phase current corresponding to the power stage circuit drops to zero and 2- main switching being off during DCM mode, according to the feedback voltage only).
Regarding claim 19, Chen teaches the power stage circuit (400) is controlled to operate under the critical conduction mode (output of 506) when the load current (ZCD 4171) is greater than a first threshold (Fig. 5; SON from phase delay 4131), and to operate under a discontinuous current conduction mode (output of 507, wherein both inputs has to be high) or a frequency modulation mode when the load current is (ZCD 4171) less than the first threshold (Fig. 5; SON from phase delay 4131).
Allowable Subject Matter
9. 	Claims 6-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Zhou teaches (Fig. 8, 13; Para 43, 86, 88-93, 98-101) a) generating a plurality of enable signals (604) corresponding to the plurality of power stage circuits according to the load current, in order to enable the plurality of power stage circuits (Para 86, 88-93); and b) generating a clock signal (Fig. 8; fclk/N) corresponding to the plurality of power stage circuits to perform a phase adjustment.
However, Zhou fails to teach b) generating a plurality of clock signals corresponding to the plurality of power stage circuits to perform a phase adjustment.
Claims 7-13 are depending from claim 6.
Regarding claim 8, a search of prior art(s) failed to teach “controlling the power stage circuit to operate under the critical conduction mode when the load current is greater than the first threshold; turning off the main power switch of the power stage circuit according to the feedback signal and the clock signal”.
Regarding claim 9, a search of prior art(s) failed to teach, “a) controlling the power stage circuit to operate under a discontinuous current conduction mode or a frequency modulation mode when the load current is less than the first threshold; and b) turning on the main power switch of the power stage circuit according to a clock signal.
Regarding claim 10, a search of prior art(s) failed to teach, “a) detecting whether the phase current is less than a predetermined current threshold to generate a current detection signal; b)generating a clock adjustment signal according to the clock signal; c) generating a reset signal according to the feedback signal to control the main power switch to be turned off; and d) generating a pulse-width modulation (PWM) control signal according to the reset signal, a set signal, and the enable signal”. [Claims 11-13 are depending from claim 10].
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Chang Y. (TW 55044; abstract) teaches multi-phase regulator with enabling phase system.
-	Chen et al. (US Pat 7293013) teaches multi-phase PFC with critical mode controller with ZCD detection (Fig. 8; col. 9 L160col. 10 L53).
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571) 270-7921. The examiner can normally be reached on M-TH 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839